Citation Nr: 0015292	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic lumbar 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel




INTRODUCTION

The veteran had active service from July 1969 to February 
1971.  The veteran also had active duty for training from 
March 9 to March 20, 1981, during which time he incurred his 
service-connected back disorder.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York in 
July 1997 that evaluated the veteran's low back disorder as 
40 percent disabling under the provisions of Diagnostic Code 
5295.  Service connection and a 10 percent rating are also in 
effect for disability involving the coccyx.

The Board notes that the veteran's representative appears to 
raise the issue of entitlement to service connection for a 
thoracic spine disorder in a brief submitted to the Board in 
March 2000.  This issue is referred to the RO for further 
appropriate action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service-connected posttraumatic lumbar 
strain is manifested by some pain and weakness, not more than 
severe limitation of motion, and numbness in one or both 
lower extremities, with intervertebral disc syndrome 
productive of not more than severe disability with 
intermittent relief.



CONCLUSION OF LAW

The veteran's posttraumatic lumbar strain is not more than 40 
percent disabling, according to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and Part 4, Diagnostic 
Codes 5292, 5293, 5295 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include notations on 
reports of medical history dated in February 1981, September 
1985, and February 1993, that he had sustained a fracture of 
the coccyx.

A private medical record signed by Scott L. Silver, M.D., and 
dated in June 1981 noted that the veteran had fallen off of a 
ladder and landed on the tip of his spine.  The veteran 
complained of pain in his lower spine, and the diagnosis was 
a fractured coccyx.

A VA orthopedic examination in August 1981 found that forward 
bending was limited to an arc of 0 to 70 degrees.  There was 
full mobility in backward movement, and full mobility in 
right and left lateral flexion and rotation.  The diagnosis 
was fracture and dislocation at the sacral coccygeal junction 
with forward displacement of the coccyx and severe 
coccygodynia, and post-traumatic lumbar strain with 
limitation of forward flexion of the back to arc 0 to 70 
degrees.

A VA orthopedic examination in August 1983 noted forward 
flexion of the lumbosacral spine to be 0 to 60 degrees.  
Hyperextension was from 0 to 20 degrees, right and left 
lateral flexions from 0 to 25 degrees, and right and left 
rotational movements limited to arcs of 0 to 25 degrees.  The 
diagnosis was post-traumatic severe forward displacement of 
the coccyx at the sacral coccygeal junction with marked 
increasing coccygodynia, and post-traumatic lumbar spine 
strain with limitation of motion and stress symptoms.

Private treatment records dated in November 1986 noted that 
the veteran had recently fallen down a flight of stairs, 
resulting in multiple contusions and a strain of the 
lumbosacral spine.

VA treatment records dated in February 1994 noted that the 
veteran had tingling in the backs of his legs down to his 
heels.  X-rays were noted to show mild spondylolisthesis of 
L5 in relation to L4 and S1, with spondylolysis possibly 
present at L5.  Physical examination found limited flexion 
and lumbosacral spine tenderness.  Reflexes were described as 
2+ and equal, with strength within normal limits bilaterally.  
The impression was spondylolisthesis at L5 and S1 with a disc 
defect.

VA treatment records dated in March 1994 noted that a 
computed tomography myelogram showed a small herniated 
nucleus pulposus at L2 and L3, and spondylolysis at L5.  The 
impression was asymptomatic L2 and L3 herniated nucleus 
pulposus, chronic low back pain secondary to spondylolysis at 
L5, and a coccyx fracture with subsequent chronic pain.

A VA x-ray examination of the veteran's lumbosacral spine in 
November 1995 found mild spondylolisthesis at the L5-S1 
level.  No definite spondylolysis was seen, and mild 
degenerative changes were noted with anterior osteophytes.  
Disc spaces were within normal limits, and no acute fracture 
was seen.

A VA examination in November 1995 noted that the veteran 
lacked about 18 inches from touching the floor after being 
asked to bend forward and touch his toes.  Some spasm was 
seen in the lumbosacral musculature in the paravertebral 
area, particularly in the lumbosacral region.  No abnormal 
curvatures were noted, and rotation of the spine was normal.  
Knee jerks and ankle jerks were equal and active.  No sensory 
changes were found in the lower extremities.  Straight leg 
raising was limited to 60 degrees above the horizontal as the 
veteran was laying on the examination table.  The diagnosis 
was chronic lumbosacral strain with a good deal of functional 
overlay.  

Another VA examination in December 1995 found that the 
veteran was able to forward flex the back to approximately 45 
degrees before feeling limiting pain.  The veteran had pain 
to movement from side to side.  A positive straight leg raise 
on the left leg at approximately 45 degrees was found, and no 
sensation deficits were noted.  Symptoms were described as 
being consistent with x-ray reports of spondylolisthesis and 
herniated discs.

A January 1996 notation on the November 1995 VA examination 
report stated that x-rays showed mild spondylolisthesis.

March 1996 VA treatment records noted that motor strength was 
5/5 bilaterally in the lower extremities.  Sensation was 
decreased to pin prick in the left lower extremity below the 
groin, and straight leg raising was negative.  Deep tendon 
reflexes were 2+ and symmetric, and the impression was 
mechanical back pain.  

Physical therapy notes dated in April 1996 noted that the 
veteran continued to show a decrease in lumbar lordosis.  
Trunk range of motion continued to show slight limitation of 
motion at the end ranges of lumbar flexion and extension.  
General strength was in a good plus to normal grade.  
Palpation did not elicit any discomfort in the lumbosacral 
paraspinal area.

Physical therapy treatment notes dated in May 1996 show that 
the veteran had a decrease in lumbar lordosis, with slight 
limitation in range of motion at the end ranges of lumbar 
flexion and extension.  General strength in the trunk and 
lower extremities was graded at a good plus to normal 
throughout.  Palpation did not elicit any discomfort in the 
lumbosacral paraspinal area.  Reflexes in the lower 
extremities were equal bilaterally.  The veteran had a 
negative straight leg raise and Thomas and Faber tests.

VA treatment in July 1996 found that the veteran had deep 
tendon reflexes of 2+ bilaterally in the ankles and knees.  
Pin prick sensation was intact at S1, and decreased at L4 and 
L5.  No atrophy was noted, and motor strength was 5/5 
bilaterally in the lower extremities.

A VA examination in November 1996 found that lumbar flexion 
was limited by pain to 25 degrees.  The veteran was able to 
laterally flex 15 degrees to the right before being limited 
by pain, and could laterally flex 10 degrees to the left 
before limitation due to pain.  Lumbar extension was full and 
without limitation.  There was exquisite tenderness on 
palpation of the lumbar spine, especially in the areas of L2 
to L3, and L4 and L5 to S1.  No tenderness was found in the 
lumbar paraspinal musculature.  Straight leg raising 
reproduced the veteran's back pain at 90 degrees bilaterally 
when in a seated position.  Neurological examination of the 
lower extremities revealed reflexes that were 2+ and 
symmetrical in both the patellar and plantar regions.  There 
was marked loss of pain and temperature in an L4 dermatome 
bilaterally, greater on the right than the left.  Loss of 
proprioception at the great toe bilaterally was also noted.  
Additionally, decreased appreciation of pinwheel sensation 
over all dermatomes was noted.  The impression was of a 
possible tethered cord, as noted on a previous computed 
tomography scan.  The examiner stated that the veteran might 
have recurrent bulging of a disc, with low back pain related 
to the veteran's in-service injury.  

A letter dated in December 1996 from Daniel P. Dichiera, 
P.T., stated that the veteran had been treated from April to 
June 1996 for mechanical low back pain.  The letter further 
stated that the veteran needed continuing treatment for his 
back problems.  

VA treatment records dated in June 1997 noted that the 
veteran had good flexion and extension in the back, with mild 
tenderness to palpation in the upper lumbosacral spine.  
Straight leg raising was negative, and deep tendon reflexes 
were 1+ and symmetrical.  Motor function was 5/5 in all 
muscle groups, and sensory was described as intact.  The 
impression was chronic lumbosacral strain.  

VA records show that the veteran was treated for complaints 
concerning his back in January 1997.  The veteran was noted 
to have decreased pin prick sensation at L4, L5, and S1, and 
decreased position sense bilaterally.  Another notation 
stated that the veteran's lumbar spine pathology was "very 
minimal and would not explain his current symptoms."  A 
notation dated in February 1997 stated that a magnetic 
resonance imaging test had been performed which found 
problems with the veteran's thoracic spine, and that this 
explained the veteran's urinary and proximal weakness 
symptoms.

A VA examination in February 1997 found that the veteran had 
slight weakness in the right lower extremity, 4+/5, which may 
have been due to back pain during the examination.  Deep 
tendon reflexes revealed a minimal decrease of the right knee 
jerk in comparison with the left, with the left knee assessed 
as 2+ and the right 2.  Ankle jerks were symmetrical and toes 
down going.  Sensory examination showed decreased pin prick 
sensation in multiple dermatomes L2, L3, L4, L5, and S1 
bilaterally.  The diagnosis was possible herniated disc or 
degenerative chronic changes of the lumbosacral spine.  It 
was noted that an electrodiagnostic (EMG) report found 
chronic low back pain syndrome without evidence of lumbar 
radiculopathy by EMG.

A letter dated in August 1997 from Frank H. Boehm Jr., M.D., 
stated that the veteran had been examined in June 1997 and 
exhibited a great deal of discomfort with no overt myelopathy 
present.  

A VA examination in December 1997 found mild weakness in the 
right lower extremity in the hip flexures at 4+/5, extensor 
hallucis longus 4+/5, and ankle dorsiflexors 4+/5.  Otherwise 
the bilateral lower extremities had 5/5 muscle strengths.  
Muscle stretch reflexes were 2+ and symmetric for knee jerks 
bilaterally and left ankle jerk.  Right ankle jerk was 1+.  
Toes were down going, and there was spotty distribution of 
sensory loss to decreased pin prick and light touch in the 
right dermatol areas at L1 to L2, and absent at L5 and S1.  
Pin prick sensation in the left lower extremity was similar.  
The veteran could ambulate without difficulty and forward 
flex to 30 degrees.  Backward bending was to 10 degrees, and 
side bending was to 10 degrees bilaterally.  Rotation was to 
20 degrees bilaterally.  All end points were limited by pain.  
The veteran had a positive straight leg raise for the low 
back at approximately 30 degrees bilaterally.  There was 
tenderness to palpation on the spinal processes of L2, L3, 
L4, L5, S1, and bilateral gluteal areas.  The impression was 
chronic low back pain with several disc herniations and 
correlative symptoms.

A June 1997 letter from Dr. Boehm, received in April 1998, 
noted tenderness of the lower lumbar spinous processes at 
approximately L2 to L3.  Lumbosacral muscles were without 
spasms, and there was tenderness to the sacroiliac joints and 
sciatic nerve bilaterally.  The veteran had a full range of 
movement in all plains, and gait was normal.  Straight leg 
raising was negative on the right, and positive on the left 
at 30 to 45 degrees.  Cross straight leg raising and seated 
straight leg raising were negative.  Motion testing of the 
individual muscle groups in the lower extremities were 5+/5 
bilaterally.  Sensory examination was normal, and deep tendon 
reflexes were 2+/2 bilaterally.  No pathological responses 
were present.  Dr. Boehm gave his opinion that the veteran's 
major complaints appeared to be thoracic.

Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed with regard to the veteran's 
claim and that no further assistance is required to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Although a 
disability must be viewed in relation to its whole history, 
the present level of disability is of primary concern in a 
claim for an increased rating.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 594.

38 C.F.R. § 4.14 provides that disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent and that the evaluation of the same 
disability under various diagnoses is to be avoided.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5295.  This is 
the maximum rating permitted by Diagnostic Code 5295.

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  The criteria for a 40 percent 
evaluation for intervertebral disc syndrome requires severe 
disability with recurring attacks and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Traumatic arthritis, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Severe limitation of motion 
of the lumbar spine warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  Ankylosis of the spine 
will be rated at 40 percent when in a favorable position and 
50 percent when unfavorable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289.

In this case, the veteran contends that his low back 
disability evidences a greater degree of impairment than that 
reflected in his currently assigned 40 percent evaluation.  
Initially, it is noted that the veteran's current evaluation 
is equivalent to the maximum rating permitted under 
Diagnostic Code 5292, for severe limitation of motion of the 
lumbar spine, and under Diagnostic Code 5295, for severe 
lumbosacral strain.  A higher evaluation under Diagnostic 
Code 5292 or Diagnostic Code 5295 is therefore not warranted.  

In the alternative, a higher evaluation of 60 percent is 
available under the provisions of Diagnostic Codes 5293 and 
5289.  As noted above, whether the appropriate rating for 
intervertebral disc syndrome is 40 percent or 60 percent 
turns on whether the veteran's symptoms are pronounced, with 
persistent symptoms and little intermittent relief (60 
percent), or whether the symptomatology is severe, with 
intermittent relief (40 percent).  A review of the medical 
evidence of record shows that on the most recent VA 
examination in December 1997 the veteran had some sensory 
loss in the right dermatol areas of L1 to L2, and absent in 
L5 and S1.  Similar findings were given for the left lower 
extremity.  Although some spasm was seen in the lumbosacral 
musculature during a November 1995 VA examination, the 
December 1997 VA examination report did not note any spasm, 
and a private examination in June 1997 was also negative for 
any muscle spasm.  Additionally, ankle jerks have not been 
found to be absent, although the December 1997 VA examination 
noted a decreased right ankle jerk of 1+ on the right.  

The veteran's overall disability picture demonstrates that he 
does not have intervertebral disc syndrome which is 
pronounced in degree.  Rather, he has an intervertebral disc 
syndrome that is not more than severe in degree with 
intermittent relief.  The evidence of record includes 
notations regarding some decreased sensation, muscle spasm, 
and decreased ankle jerk on the right side.  However, the 
evidence does not show that the veteran has persistently 
experienced muscle spasms, sciatic neuropathy, or diminished 
reflexes indicative of disc disease such as are required for 
a higher evaluation under Diagnostic Code 5293.  Based on a 
comprehensive review, the Board concludes that the weight of 
the evidence is against a rating in excess of 40 percent 
under Diagnostic Code 5293.

As to the question of whether a higher rating would be 
warranted under Code 5289 for ankylosis, it is noted that 
examinations have consistently shown that the veteran does 
have motion of the spine; thus, ankylosis is not present.  In 
making the foregoing assessment, consideration has been given 
to functional impairment pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes that records of a private 
examination in June 1997 noted that the veteran had full 
range of movement in all planes, and that his gait was 
normal.  The opinion was given that 


the veteran's major complaints appeared to be related to a 
disorder that is not included in this appeal.  A VA 
examination in December 1997 found mild weakness in the right 
lower extremity, and that range of motion was limited by 
pain.  However, the veteran was noted to ambulate without 
difficulty.  The Board also notes that there are several 
findings of limitation of motion due to pain, as well as some 
weakness in the lower extremities.  However, the Board finds 
that any findings of pain or weakness are addressed in the 
current rating for the veteran's low back disability, and do 
not warrant a higher evaluation on this basis alone.  
Clearly, such findings would not suggest functional 
impairment consistent with unfavorable ankylosis of the 
lumbar spine, which would be necessary for assignment of a 
higher rating.  

After consideration of the evidence of record, the Board also 
concludes that a separate rating for low back strain with 
hypertrophic changes under Code 5003 is not warranted on the 
basis that the assignment of a separate rating is prohibited 
by the rule against pyramiding under 38 C.F.R. § 4.14.  In 
order to avoid evaluating the same manifestations under 
different diagnoses, which is prohibited by 38 C.F.R. § 4.14, 
the Board finds that separate ratings for the service 
connected low back disability is not warranted in this case.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
an increased rating for posttraumatic lumbar strain with 
limitation of flexion and intervertebral disc syndrome is 
denied.



ORDER

Entitlement to an increased rating for posttraumatic lumbar 
strain, currently evaluated as 40 percent disabling, is 
denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

